Citation Nr: 1203012	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-38 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for low back pain with spondylolisthesis at L5-S1 and traumatic facet arthritis, currently rated as 20 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from November 1975 to March 1977.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2008 rating decision of the St. Petersburg, Florida, VA Regional Office (RO).  

In correspondence dated in June 2008, the Veteran referenced entitlement to retroactive benefits.  The Veteran's statements are unclear; that is, it is unclear if the Veteran wants to pursue any claim of entitlement to an earlier effective date.  As such, the matter is referred to the RO for any clarification or development deemed appropriate.  Additionally, the Board notes that service connection for PTSD was denied in a September 2009 rating decision, and the Veteran filed a timely notice of disagreement.  A Statement of the Case (SOC) has not been issued in regard to the claim of entitlement to service connection for PTSD.  As such additional action with regard to the PTSD claim is needed.  

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO in September 2010.  A transcript of the hearing is associated with the claims file.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in higher-rating claims when the issue of unemployability is raised by the record.  The Veteran has raised the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim and for the purpose of clarity has separately captioned the issue on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified to having ongoing relevant treatment at an identified VA facility.  Transcript at 18 (2010).  The Board notes that at the Veteran's request, the record was held open in order for the Veteran to submit relevant VA treatment records, and while the records have not submitted, VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain all outstanding VA clinical records pertaining to the Veteran's treatment, including all records dated since August 2008.  

In addition, the Veteran testified that he has numbness and radiating pain in the lower extremities with difficulty walking, that the degree of impairment due to his back is worse than reflected in the evaluation assigned, and that he is unable to work due to back symptoms.  Transcript at 6-15 (2010).  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his back disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995). 

In addition, as noted in the Introduction, in September 2009, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran thereafter filed a timely notice of disagreement (NOD).  Thus far, a SOC has not been issued.  See 38 C.F.R. §§ 20.201, 20.302(a) (2011).  When an appellant files a timely NOD and no SOC is issued, the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to identify any and all private and VA medical providers pertaining to the low back disability.  Specifically, obtain from the VA Medical Center (VAMC) in Orlando, Florida, the Veteran's medical records compiled since 2008 and associate the records with the claims file.  Any attempt should be made to obtain treatment records from all identified medical providers.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.  

2.  After completion of the above requested development, the Veteran should be afforded an appropriate VA examination (or appropriate VA examinations) to determine the nature, extent and severity of his lower back disability.  The claims folder should be made available to and reviewed by the examiner(s).  All indicated tests should be performed.  The examiner(s) should report all pertinent findings.  The examiner(s) should report the Veteran's range of motion findings, whether or not the Veteran experiences radiculopathy to the lower extremities and any other neurological impairment, and comment on whether the Veteran experiences any incapacitating episodes because of his lower back disability.  

Also, the examiner(s) must indicate the impact of the Veteran's back disability on his ability to work, and specifically, opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected back disability renders him unable to secure or follow a substantially gainful occupation.  The examiner(s) should set forth a complete rationale for all findings and conclusions in a legible report. 

3.  Issue to the Veteran and his representative an SOC addressing the claim of entitlement to service connection for PTSD.  All applicable criteria should be addressed in the SOC.  Along with the SOC, the RO/AMC must furnish a VA Form 9 (Appeal to Board of Veterans' Appeals ) and afford the Veteran and his representative the applicable time period for perfecting an appeal to these issues.  (The Veteran and his representative are hereby reminded that appellate consideration of these claims may be obtained only if a timely appeal is perfected).  If the Veteran files a timely appeal, the issue should be returned to the Board. 

4.  Readjudicate the Veteran's claims of entitlement to an increased rating for a lower back disability and entitlement to a TDIU.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


